Motion by appellant for reargument, for leave to appeal to the Court of Appeals, and for a stay, denied. On the court’s own motion the decision of this court, dated October 9, 1962 (17 A D 2d 832), is amended to read as follows: “ In a coram nobis proceeding, defendant appeals from an order of the Court of Special Sessions of the City of New York, County of Queens, dated January 4, 1962, which denied, without a hearing, his application to vacate a judgment of said court, rendered August 10, 1960 after trial, convicting him of violating sections 974 and 975 of the Penal Law relating to the game of policy, and imposing sentence. Order affirmed. No opinion ”. Beldock, P. J., Kleinfeld, Christ, Hill and Hopldns, JJ., concur.